PER CURIAM:
In these consolidated cases, Raymond A. Johnson appeals the district court’s orders granting summary judgment on his employment discrimination claims, denying his motions to reconsider, and dismissing identical employment discrimination claims as barred by res judicata. We have reviewed the records and find no reversible error or evidence of judicial bias. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Hendrick Auto. Group, No. 3:10-cv-00109-FDW, 2011 WL 1696987 (W.D.N.C. May 3, 2011), 2011 WL 6032706 (Dec. 5, 2011), & 2012 WL 525478 (Feb. 16, 2012); Johnson v. Hendrick Auto. Group, No. 3:11-cv-00389-FDW-DCK, 2012 WL 525478 (W.D.N.C. Feb. 16, 2012). We deny Johnson’s motions for the preparation of transcripts at government expense and to reconsider the order consolidating his appeals. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.